DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2. A request for continued examination under 37 CFR §1.114, including the fee set
forth in 37 CFR §1.17(e), was filed on August 12, 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the previous Office action dated May 19, 2022 has been withdrawn pursuant to 37 CFR §1.114 and
the submission filed on August 12, 2022 has been entered. Claims 1, 5, 7-9, 11, 15, and 17-20 have been amended. No claims have been added or cancelled. Thus, claims 1-20 are pending and are allowed.

Status of Claims
3. This action is in reply to Applicant’s filing of the Request for Continued Examination and its accompanying latest claim set dated August 12, 2022. 
4.  Applicant has amended claims 1, 5, 7-9, 11, 15, and 17-20. No claims have been added or cancelled. Thus, claims 1-20 are pending and are allowed.

Response to Arguments for Previous §35 U.S.C. §101 Rejection
5. Applicant’s arguments with respect to the claims being patent-eligible are persuasive. Applicant states that “the claim amendments submitted herewith further integrate the alleged abstract idea into a practical application.” (See Applicant’s Arguments, p. 15). Applicant further states that “[f]or example, claim 1 submitted herewith recites, among other features, sending a graphical user interface for display on the computing device that includes a toggle that can be selected by a user via touch input to toggle between a first mode of operation that requires the user to have a persistent account and a second mode of operation that does not require the user to have the persistent account. Claim 1 submitted herewith includes interactive features that may be adjusted by a user via touch input to toggle between first and second modes of operation and this further integrates the alleged abstract idea into a practical application.” Id.
This argument is persuasive and the claim is eligible because the claim as a whole integrates an abstract idea into a practical application since the user interacts directly with the computing device to select a particular mode for account access, and this then displays a graphical user interface in which the user can then perform one or more payment operations. This also holds true for the rest of the independent claims (11 and 20) in this application as they mirror claim 1. In addition, dependent claims 2-10 and 12-19 are also allowed as the depend from allowed independent claims 1 and 11, respectively. 



Allowable Subject Matter
6.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations found in independent claim 11 were not taught by the previously cited prior art: 
“obtaining, via the communications module and from a digital identity network, a signal including verified identity data of the user;
generating a temporary data record and associating the temporary data record with the verified identity data of the user;
receiving a value transfer based on the requested operation and storing the received value in the temporary data record; and
performing the operation using the stored value in the temporary data record.”
The following relevant prior art is the closest that has been found to the present invention, but it does not disclose the limitations found above relating to obtaining from a digital identify network the verified identity data of the user and then generating a temporary data record for conducting operations tied to that temporary data record without the user actually have a persistent account with the banking institution. 
Sobol al. (U.S. Pub. No. 2015/0186872) discloses a system and method for providing a temporary virtual transaction vehicle when the user misplaces a physical transaction card. However, Sobol does not teach using the identity of a user that is not already an existing customer with an established bank account that would then be able to conduct payment operations using a temporary account that has been created for the user. Sobol only describes that current customers are able to get a temporary account, not new users that do not have any previous relationship with the banking institution. The current invention discloses this as shown above. 
For these reasons, independent claims 1, 11, and 20 are deemed to be allowable over the most relevant prior art, and claims 2-10 and 12-19 are allowed by dependency of allowed independent claims 1 and 11, respectively. 

Regarding §35 U.S.C. §101, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite a commercial interaction. The general details include performing a payment operation for a user based on receiving a value transfer and storing it in a temporary record.
Claim 11 recites the followings limitations, “sending, via a communications module and to a computing device, a graphical user interface for display on the computing device that includes a toggle that can be selected by a user via touch input to toggle between a first mode of operation that requires the user to have a persistent account and a second mode of operation that does not require the user to have the persistent account; and
“receiving, via the communications module and from the computing device, an indication of user selection of the second mode of operation…”
This claim is eligible because the claim as a whole integrates an abstract idea into a practical application since the user interacts directly with the computing device to select a particular mode for account access, and this then displays a graphical user interface in which the user can then perform one or more payment operations. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696